Citation Nr: 1759627	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-01 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for anxiety disorder, not otherwise specified (NOS).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to November 1968.

These matters are before the Board of Veterans' Appeals (the Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2015 the Board remanded this claim for additional development.

The issue of entitlement to service connection for substance use disorder, to include as secondary to a service-connected anxiety disorder, has been raised by the record in the August 2015 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's anxiety disorder has produced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; there is no evidence of occupational and social impairment with reduced reliability and productivity.

2. The Veteran was not unable to obtain or retain substantially gainful employment during the period on appeal as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for anxiety disorder have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (Code) 9413 (2017).
2. The criteria for entitlement to an award of a total disability rating based upon individual unemployability have not been met. 38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). VA's duty to notify was satisfied by January 2010 correspondence. See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained. The agency of original jurisdiction (AOJ) arranged for VA examinations which were held in April 2010, October 2010, and August 2015. The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's anxiety disorder in the examinations are sufficient for rating purposes. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008). 

As stated above, the Board previously remanded the case to schedule the Veteran for a new VA examination, provide the appropriate notice for a TDIU claim, and obtain updated VA treatment records. The AOJ satisfied this directive by March 2016 letter, and a new VA examination was obtained in August 2015. The AOJ has substantially complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter of service connection, and that no further development of the evidentiary record in these matters is necessary. See generally 38 C.F.R. § 3.159(c)(4). The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met. Accordingly, the Board will address the merits of the claim.

II. Facts

The Veteran initially claimed service connection for posttraumatic stress disorder (PTSD) and was granted service connection in April 2010 for anxiety disorder NOS under Code 9413.

The Veteran was afforded a VA examination in April 2010. The Veteran reported that his relationship with his wife was good. He also reported having three daughters that he does not see often but stated "we all get along great though." He also reported having good relationships with his brother, sister and mother. The Veteran further reported having a friend that he sees at least once every two weeks and some acquaintances that he sees "a good bit." He stated that otherwise he will sit around the house and smoke cannabis. He reported smoking about eight to ten joints of marijuana each day in order to get along with other people. The examination report noted the Veteran was neatly groomed, clean, and appropriately dressed. It was also noted the Veteran was cooperative, friendly, relaxed and attentive. His mood was described as fair. He had a GAF score of 62.

During the examination the Veteran also reported sleeping about six hours a night and feeling rested, but waking up between five and eight times a night. The Veteran stated that he did not like crowds, including his grandchildren's birthday parties. The Veteran reported that he had been unemployed for the previous two to five years and that "the work ran out and I just hadn't been able to find anything." He stated that he quit school in the eighth grade.

The examiner concluded the Veteran had no apparent difficulties with managing finances. The examiner opined "the Veteran's reported intrusive memories, irritability, and concentration difficulties would likely lead to decreased work efficiency and ability to perform occupational tasks only during periods of significant stress. The Veteran reported that when previously employed, he was typically able to perform his occupational tasks without significant impairment."

The Veteran was afforded another VA examination in October 2010. The Veteran reported having nightmares from his time in Vietnam, feeling jumpy and disliking crowds. He also reported he plays cards and solitaire at his house with his friends. He further reported smoking eight to ten joints of marijuana daily. The Veteran reported getting four hours of sleep each night. The examination report stated the Veteran was clean, neatly groomed, cooperative, friendly, relaxed and attentive. The Veteran did not report hallucinations. His GAF score was 60.

With regard to employment, the Veteran reported he had been unemployed for the previous two to five years, stating "I still haven't looked for anything, and the work had ran [sic] out." He reported that he had worked as a painter and roofer. The examination report stated that the Veteran did not exhibit reduced reliability and productivity due to his symptoms. The examiner opined "the Veteran's reported intrusive memories, irritability, and sleep difficulties with fatigue and concentration difficulties would likely lead to occasional decrease in work efficiency and/or intermittent periods of inability to perform occupational tasks if he were currently employed."

VA treatment records dated in January 2011 note the Veteran was appropriately attired and appeared neat, his affect appeared to be guarded and his overall mood was anxious. His eye contact was good; his recent/long-term memory appeared basically intact with some difficulty relative to specific dates, and some events. The Veteran denied having current suicidal or homicidal ideations, and he was future oriented.

VA treatment records dated in February 2011 note the Veteran reported no significant hyper vigilance, no significant irritability but the Veteran stated "I would be if I didn't smoke," referring to cannabis. The Veteran also reported his wife had noticed him isolating himself in social situations; however he had not noticed this. He reported enjoying time with his wife, but "not as much as I'd like to," playing cards, smoking, hunting and he used to fish "but haven't gotten around to it." It was further noted that his energy and focus was fair.

VA treatment records dated in July 2013 reflect the Veteran reported "sitting around" and having trouble leaving the house due to a lack of motivation as well as anxiety around crowds. He stated that he needed medication to help him go shopping or to ball games with his grandchildren.

In VA treatment records dated in August 2013, the Veteran reported anxiety, depression, sleeping problems, having intrusive thoughts, feeling tired much of the time, not getting along well with others, constantly worrying, feeling too nervous or high, use of street drugs, feeling stressed out and tobacco use.

VA treatment records dated in January 2014 reflect the Veteran reported depression a "good bit of the time." VA treatment records dated in February 2014 note the Veteran was adequately groomed, cooperative, calm, alert and oriented, his mood was sad, his affect was constricted, his thought processes were logical and goal oriented, memory functions grossly intact, good insight, no suicidal or homicidal ideations, future oriented and history of good coping skills. 

VA treatment records dated in April 2014 state the Veteran reported discomfort being around others and a general self-dislike. He also reported being married for 46 years and having a good marriage, and a good relationship with his three daughters and nine grandchildren.

The Veteran stated in his January 2014 Form 9 (substantive appeal) that he does not leave the house except to occasionally hunt. He stated his wife does the shopping and he has no outside interaction aside from infrequent visits from his grandchildren. He also stated that his memories from Vietnam haunt him daily and cause him "to be unable to seek and maintain gainful employment and have or maintain meaningful social relationships." He further stated that his severe anxiety and panic attacks make him suspicious of any and all people. 

VA treatment records dated in July 2015 note the Veteran was well groomed, he denied hallucinations or suicidal or homicidal thoughts, his affect was sad, and he also denied any significant loss of social support.

The Veteran was afforded another VA examination in August 2015. The Veteran reported being married to his wife for 46 years and he described their relationship as "pretty good." He reported a good relationship with his three children, nine grandchildren, and one great-grandchild. He also reported that he enjoys hunting and spends most of his time at home. The Veteran reported using marijuana daily, six to eight joints. The report noted symptoms of depressed mood, anxiety, chronic sleep impairment, irritability, and occasional nightmares. The report reflects the Veteran exhibited adequate grooming and hygiene, he interacted in a calm, polite manner, his mood and affect was normal, and he appeared mildly anxious. His speech was normal.

The Veteran reported that he experiences, anxiety, paranoia, depression and nightmares. He reported the anxiety occurring a few times a week, feeling nervous and jittery for about 10 or 15 minutes. He stated he does not like being around people and will not go to the grocery store with his wife. He reported jumping at loud noises, not wanting to do anything and feeling irritable. The Veteran also reported that he will sit around the house watching television and playing solitaire. 

The examiner noted that it was unclear what the severity of the Veteran's symptoms would be if he were not self-medicating with cannabis. The examiner also noted a diagnosis of anxiety disorder and substance use disorder. The examiner concluded the Veteran experiences "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation." The examiner further stated that it was not possible to differentiate what portion of impairment was attributable to his anxiety disorder and his substance use disorder. 

VA treatment records dated in September 2016 reflect the Veteran reported feeling irritable and some anxiety, and that he smokes marijuana daily because "it works the best." He also reported some military related thoughts/dreams. 

III. Legal Criteria

As an initial matter, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Increased Rating 

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities. 38 U.S.C. § 1155; 38 C.F.R. Part 4. Separate diagnostic codes identify the various disabilities. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Because an effective date of January 20, 2010 was granted for the award of service connection for the Veteran's generalized anxiety disorder, the Board will evaluate medical evidence from that date.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Psychiatric disabilities such as unspecified anxiety disorder are evaluated under the General Rating Formula for Mental Disorders. A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Code 9400.

The list of symptoms in the VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather is to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). The regulation requires an evaluation of the effects of the symptoms, and not a search for a set of particular symptoms.

One factor which may be considered is the Global Assessment of Functioning score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996). Global Assessment of Functioning score ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers). A Global Assessment of Functioning score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). See DSM-IV. [Revised VA regulations have incorporated use of DSM-5 (which does not provide for use of the Global Assessment of Functioning score). Inasmuch as this appeal arose prior to the revision, the Veteran is entitled to consideration of the GAF scores assigned.]

VI.  Analysis

The Board finds that the Veteran's anxiety disorder has resulted in occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, and that his disability picture is most appropriately addressed by the 30 percent rating. The Veteran has shown that while he generally functions satisfactorily, he did exhibit symptoms such as nightmares and flashbacks, and anxiety. He has not shown any impairment in his occupational and social impairment with reduced reliability and productivity or more severe symptoms, so as to meet the criteria for the next higher, 50 percent, rating, or an even higher rating. 

Throughout the appeals period, he did not display symptoms comparable to (for example) flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; or impaired abstract thinking or any other symptoms of comparable frequency, severity, or duration. 

While the October 2010 VA examination assigned a GAF score of 60, indicating moderate symptoms, the examinations and treatment records also indicated the Veteran was functioning well throughout, with no effect in his mood, thinking, or judgment. Consequently, the GAF score (of itself) does not provide a separate basis for increasing the rating. 

The next higher (50 percent) rating requires occupational and social impairment with reduced reliability and productivity. Here, reduced reliability and productivity are not shown at any time during the appeal period. The record reflects that the reason for his unemployment was that he was unable to find another job. During the April 2010 VA examination, he stated "the work ran out and I just hadn't been able to find anything." He made a similar statement during the October 2010 VA examination. Treatment records also show his anxiety disorder has not affected his speech, thought process, hygiene, judgment, concentration, memory, or motor activity. Instead, as described above, the Board finds that the Veteran's anxiety disorder more nearly approximates occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.

Accordingly, a rating in excess of 30 percent for anxiety disorder NOS is denied.

In making the above determination, the Board acknowledges that the use of the term "such as" in 38 C.F.R. § 4.130, Code 9411, demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under Code 9413 is not restricted to the symptoms provided in the diagnostic code. Instead, the Board has considered all symptoms associated with the Veteran's anxiety disorder that affects the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV. Id. In considering all of his symptoms, the Board finds that his disability picture does not more nearly approximate the criteria for a 50 percent rating throughout the appeal period. 38 C.F.R. § 4.7.

TDIU 

A Veteran is entitled to TDIU benefits when, due to service-connected disabilities, the Veteran is unable to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The record must show some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. See Van Hoose, 4 Vet. App. at 361.

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. See Hatlestad v. Brown, 5 Vet. App. 524 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.340, 3.341, 4.16; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

TDIU will be evaluated on a schedular basis when the Veteran has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  TDIU may be assigned on an extra-schedular basis in the case of a veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability. See 38 C.F.R. § 4.16(b).

In this case, the RO provided the Veteran with a 100 percent rating for his herbicide-related multiple myeloma from May 27, 2016. Prior to May 27, 2016, the Veteran did not meet the schedular criteria and, as such, was not entitled to TDIU on a schedular basis during the period on appeal.

The Board has considered whether the Veteran's TDIU claim should be referred to the Director of VA's Compensation and Pension Service for extraschedular consideration, as required where the schedular TDIU requirements are not met but the Veteran is, nevertheless, unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. See 38 C.F.R. § 4.16.

In this case, the evidence does not demonstrate that the Veteran was unable to obtain or maintain substantially gainful employment solely because of his service-connected disabilities, prior to May 27, 2016. Specifically, VA examinations from April 2010, October 2010, and August 2015 indicate that his disability does not prevent him from obtaining employment. Each examiner reviewed the claim file and thoroughly discussed the Veteran's medical history and symptoms. Each examiner opined that although the Veteran would experience some occupational impairment, he could generally perform satisfactorily. In fact, the April 2010 examination report reflects the Veteran stated that when previously employed, he was typically able to perform his occupational tasks without significant impairment. 

As set forth above, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." In this case, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation. Thus, referral for extraschedular TDIU consideration is not warranted at this time.

The Board notes that this decision does not leave the Veteran without recourse. If his service-connected anxiety disorder worsens in the future, he would be free to file a new claim for an increased rating. However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.

The Board is grateful to the Veteran for his honorable service.


ORDER

An initial rating in excess of 30 percent for anxiety disorder NOS is denied.

Entitlement to a total disability rating based on individual unemployability is denied.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


